*508Opinion by
Judge Barker.
Affirming.
The appellant corporation, Jung Brewing Company, was indicted by the grand jury of Laurel county, charged with maintaining a public nuisance on its premises in the town of Pittsburg, Laurel county, Ky. Upon trial it was found guilty by the jury, and a fine of $500 inflicted by the verdict.
The evidence on the trial showed that Pittsburg is a small mining town without police or town authorities, situated in a local option district; that some months before the indictment herein was found, the Jung Brewing Company rented the house referred to, which is near the center of the town and not far from the church or schoolhouse on one of the main thoroughfares of the town; that it kept in the house beer for sale by the case or keg (one Hocker being the agent), and also kept a wagon to deliver the goods. A keg of beer was sold for $2.00, and a case for $3.30; the case consisting of 36 quart bottles, which were to be returned by the purchaser. Crowds of men, mostly miners, ranging from 10 to 25 or over in number, would collect in the street in front of the house; some one would go in and get a case of beer and bring it out in the street, or on the railroad property just across the street, where, in view of the house from which it was purchased, it Would be divided among those who had made up the money, and the beer would then be drunk, the crowd getting intoxicated, boisterous, and disorderly, and continuing in the street and about the porch of the house for hours. This was a frequent occurence, so that women avoided the street, and the pub lie passing there was disturbed. The town postoffice was nearby, and the schoolhouse was not far off. The crowd sometimes went in the house or on the porch. The agent, Hocker, to get rid of them, on some occasions closed up the house. Sometimes the beer was carried off in sacks and sometimes in the original case. The disorderly crowd could be seen *509from the house dividing the beer. One witness testified to a division made in the house, and other divisions were made in the street within 10 feet of the house. The sales- were not made to retail dealers, but to miners who could not afford to buy so much beer individually. At other times the beer was taken further away. Sometimes it was sent by a wagon to a grove some distance off, and there divided. .Such was in substance the evidence for the commonwealth. The evidence for the defendant was to the effect that there was no,-disorder in the house, and that Hocker sold the beer by the wholesale; in quantities not less than five gallons; also that the crowd about the house and in the street was not drunk or disorderly or pr6-fane. But the evidence for the commonwealth tended to show that for some months the selling of beer in this way at the house had caused this disorderly crowd to collect, and that instead of a local option community, where intoxicants could not lawfully be sold, beer was sold freely, and in a more objectionable manner than if the local option law had not been in force, causing a serious public nuisance.
The question involved on the trial of this case was not whether the defendant violated the local option law. It is not charged with that offense, but whether or not, within the time mentioned in the indictment, it had maintained a common nuisance at the place named therein. The evidence of the commonwealth upon the trial, if true, established the offense with which the defendant was charged beyond doubt. Conceding that it had a right to sell liquor by wholesale, or even that it was an authorized retailer, it had no right to allow the assembling around its premises of noisy, drunken, boisterous crowds, whose “swilled insolence” and profanity made the use of the highway in that neighborhood, by women, always unpleasant and sometimes dangerous. The saturnalian orgies described by the women who testified for the *510commonwealth upon the trial below accentuates the great importance to the public peace and safety that the laws regulating the sale of liquor in mining towns should be enforced with a firm hand and the strictest integrity. The sale of liquor in a community such as is involved here is almost as dangerous as the handling of fire in the neighborhood of powder, and, therefore, it is incumbent upon those who sell it in such localities to see that the business is conducted in a lawful manner, and to exercise the utmost watchfulness that the public peace be not endangered.
A careful reading of this record convinces us that the appellant had a fair and impartial trial, and that no injury was done it, either in the rulings of the court, or by the verdict of the jury.
Judgment is affirmed.